 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,          )   Case No. 2:19-CV-00247 JAM-DB
                                        )
13                    Plaintiff,        )
                                        )
14        v.                            )
                                        )
15   REAL PROPERTY LOCATED AT 725       )
     MAIN STREET, MARTINEZ,             )   RELATED CASE ORDER
16   CALIFORNIA, CONTRA COSTA COUNTY,   )
     APN: 373-192-007-4, INCLUDING      )
17   ALL APPURTENANCES AND              )
     IMPROVEMENTS THERETO, ET AL.,      )
18                                      )
                       Defendants       )
19   UNITED STATES OF AMERICA,          )   Case No.: 2:19-CV-02544-KJM-CKD
                                        )
20                    Plaintiff,        )
                                        )
21        v.                            )
                                        )
22   Bankruptcy Estate of DC SOLAR      )
     SOLUTIONS, INC. dba DC SOLAR       )
23   SOLUTIONS MFG, INC. dba DC SOLAR   )
     SOLUTIONS MANUFACTURING, INC., a   )
24   California corporation;            )
     Bankruptcy Estate of DC SOLAR      )
25   DISTRIBUTION, INC., a California   )
     corporation; Bankruptcy Estate     )
26   of DC SOLAR FREEDOM, INC., a       )
     California corporation; MATTHEW    )
27   CARPOFF, an individual; LAUREN     )
     CARPOFF, an individual; ROBERT     )
28   V. AMATO and PRISCILLA AMATO,      )
     husband and wife; ROBERT           )

                                        1
 1   KARMANN, an individual; RONALD     )
     J. ROACH, an individual;           )
 2   SEBASTIAN JANO, an individual;     )
     STEVE WILDE, an individual; RYAN   )
 3   GUIDRY, an individual; PATRICK     )
     MOORE, an individual; HALO         )
 4   MANAGEMENT SERVICES LLC, a         )
     Nevada limited liability           )
 5   company; SCOTT WENTZ, an           )
     individual; RAINA YEE, an          )
 6   individual; MONTAGE SERVICES,      )
     INC., a California corporation;    )
 7   VISTRA INTERNATIONAL EXPANSION     )
     (USA) INC., fka RADIUS GGE         )
 8   (USA), INC., fka HIGH STREET       )
     PARTNERS INC., a Maryland          )
 9   corporation; JULIE MURACO, an      )
     individual; Praeditis Group LLC,   )
10   a Delaware limited liability       )
     company; THE STRAUSS LAW FIRM,     )
11   LLC, a South Carolina limited      )
     liability company; PETER           )
12   STRAUSS, an individual; DIANA      )
     KERSHAW, an individual; HERITAGE   )
13   BANK OF COMMERCE, a California     )
     Corporation; CARSON TRAILER,       )
14   INC., a California corporation;    )
     DAVID ENDRES, an individual;       )
15   ALVAREZ & MARSAL VALUATION         )
     SERVICES, LLC, a Delaware          )
16   limited liability company; BARRY   )
     HACKER, an individual; MARSHAL &   )
17   STEVENS, INC.; MARCELO BERMUDEZ,   )
     an individual; COHNREZNICK, LLP,   )
18   a New Jersey limited liability     )
     partnership; RADIUS GGE (USA),     )
19   INC., fka HIGH STREET PARTNERS     )
     INC., a Maryland corporation;      )
20   PANDA BEAR INTERNATIONAL, LTD.,    )
     a Hong Kong corporation; PANDA     )
21   SOLAR SOLUTIONS LLC, a Nevada      )
     limited liability corporation;     )
22   DC SOLAR INTERNATIONAL, INC., a    )
     Nevis corporation; BAYSHORE        )
23   SELECT INSURANCE, a Bahamian       )
     Corporation; CHAMPION SELECT       )
24   INSURANCE, a Bahamian              )
     Corporation; JPLM DYNASTY TRUST,   )
25   a Cook Island Trust; BILLIE JEAN   )
     TRUST, a Cook Island Trust;        )
26   SOUTHPAC INTERNATIONAL, INC., a    )
     Cook Islands Corporation, AHERN    )
27   RENTALS INC., a Nevada             )
     corporation,                       )
28                     Defendants       )
                                        )

                                        2
 1   SECURITIES AND EXCHANGE          )   Case No. 2:19-CV-02140 JAM-DB
     COMMISSION,                      )
 2                                    )
                       Plaintiff,     )
 3                                    )
          v.                          )
 4                                    )
     JOSEPH BAYLISS and RONALD ROACH, )
 5                                    )
                        Defendants.   )
 6                                    )
     SECURITIES AND EXCHANGE          )   Case No. 2:19-CV-02531 JAM-DB
 7   COMMISSION,                      )
                                      )
 8                     Plaintiff,     )
                                      )
 9        v.                          )
                                      )
10   ROBERT A. KARMANN,               )
                                      )
11                       Defendant.   )
     UNITED STATES OF AMERICA,        )   Case No. 2:19-CV-00485 JAM-DB
12                                    )
                       Plaintiff,     )
13                                    )
          v.                          )
14                                    )
     APPROXIMATELY $6,567,897.50      )
15   SEIZED FROM CTBC BANK, ACCOUNT   )
     NUMBER 3800191916, ET AL.,       )
16                                    )
                          Defendants. )
17   UNITED STATES OF AMERICA,        )   Case No. 2:19-CV-00636 JAM-DB
                                      )
18                     Plaintiff,     )
                                      )
19        v.                          )
                                      )
20   5383 STONEHURST DRIVE, MARTINEZ, )
     CALIFORNIA, CONTRA COSTA COUNTY, )
21   APN: 367-230-018-7, INCLUDING    )
     ALL APPURTENANCES AND            )
22   IMPROVEMENTS THERETO, ET AL.,    )
                                      )
23                     Defendants.    )
     UNITED STATES OF AMERICA,        )   Case No.: 2:19-CR-00182 JAM
24                                    )
                       Plaintiff,     )
25                                    )
          v.                          )
26                                    )
     RONALD J. ROACH and JOSEPH W.    )
27   BAYLISS,                         )
                                      )
28                      Defendants.   )
                                      )
                                     3
 1   UNITED STATES OF AMERICA,             )   Case No.: 2:19-CR-00222 JAM
                                           )
 2                        Plaintiff,       )
                                           )
 3          v.                             )
                                           )
 4   ROBERT A. KARMANN,                    )
                                           )
 5                         Defendant.      )
 6          Examination of the above-entitled actions reveals that these

 7   actions are related within the meaning of Local Rule 123 (E.D. Cal.

 8   2005).      Accordingly, the assignment of the matters to the same

 9   judge and magistrate judge is likely to affect a substantial

10   savings of judicial effort and is also likely to be convenient for

11   the parties.

12          The parties should be aware that relating the cases under

13   Local Rule 123 merely has the result that these actions are

14   assigned to the same judge and magistrate judge; no consolidation

15   of the actions is effected.        Under the regular practice of this

16   court, related cases are generally assigned to the judge and

17   magistrate judge to whom the first filed action was assigned.

18          IT IS THEREFORE ORDERED that the actions denominated

19   2:19-cv-02544-KJM-CKD be reassigned to Judge John A. Mendez for all

20   further proceedings, and any dates currently set in this reassigned

21   case only are hereby VACATED.       Henceforth, the caption on documents

22   filed in the reassigned cases shall be shown as 2:19-cv-02544-JAM-

23   CKD.

24          IT IS FURTHER ORDERED that the Clerk of the Court make

25   appropriate adjustment in the assignment of civil cases to

26   compensate for this reassignment.

27

28


                                           4
 1

 2       IT IS SO ORDERED.

 3

 4   Dated:   January 10, 2020

 5                               /s/ John A. Mendez__________________

 6                               United States District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                  5
